Title: To George Washington from Timothy Pickering, 6 August 1782
From: Pickering, Timothy
To: Washington, George


                  
                     Sir,
                     Philadelphia August 6. 1782.
                  
                  The prices at which forage would be furnished thro’ the agent of the state of New-York (as appears by the papers transmitted me by Colonels Lutterloh & Hughes) being much higher than the cash prices, Mr Morris has refused his assent to either of the modes proposed.  Instead thereof he has put into my hands a number of his draughts, which will be negociated with the receivers of the public taxes in the several states eastward of Pensylvania; and he encourages me to expect that this may be done from time to time, in such manner as to enable me to keep up a regular supply of forage.
                  Mr Morris is under so many embarrassments, thro the failures in the collection of taxes, he wishes that as little expence as possible may be incurred in the procuring of wood for fuel, by employing soldiers to cut it, as far as shall by any means consist with the service; and in this he expects the less difficulty or inconvenience will arise, as the campaign will probably be inactive.  Such part of the transportation as must be done on hire, the draughts Mr Morris has and will put into my hands, will enable me to accomplish.
                  I shall leave town by the close of the present week.  I have the honour to be, with the greatest respect, Your Excellency’s Most obedt servant 
                  
                     Tim: Pickering Q.M.G.
                  
               